FILED
                            NOT FOR PUBLICATION                             JUN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-56808

              Plaintiff - Appellee,              D.C. No. 2:06-cv-05014-PJW

    v.
                                                 MEMORANDUM *
MARIA FERRO,

              Claimant - Appellant,

__________________________________

ROBERT FERRO,

              Claimant,

    and

1,679 FIREARMS; 87,983 ROUNDS OF
AMMUNITION; 3 AIRBURST
PROJECTILES; ASSORTED FUSES,

              Defendants.




                    Appeal from the United States District Court
                       for the Central District of California


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Patrick J. Walsh, Magistrate Judge, Presiding

                      Argued and Submitted February 17, 2012
                               Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.

      In this memorandum disposition, we address Maria Ferro’s contention that

the search that revealed the firearms at issue was unconstitutional. We affirm the

district court’s denial of her motion to suppress. In a concurrently filed published

opinion, we address her other claims.

      Ferro moved to suppress the evidence on the grounds that the warrant

affidavit contained deliberately false statements which rendered it invalid under

Franks v. Delaware, 438 U.S. 154 (1978). On appeal, Ferro contends that five

specific statements in the Radovic affidavit were false and that, without these

statements, the police lacked probable cause for a search. Her argument fails for a

simple reason: even excluding all of the statements to which she objects, the

affidavit still contained more than enough probable cause to obtain a warrant. It is

clear to us that, as the district court said, “any judge would issue a search warrant

in this case to go into Robert Ferro’s house and see if the same guy who is setting




                                           2
up a hideaway place for [Frank] Beltran is also holding the gun and the clothes that

he used during the crime.”1

      The denial of the motion to suppress is AFFIRMED.




      1
         In his criminal proceeding for being an felon-in-possession, Robert Ferro
also moved to suppress the same evidence, and the motion was denied by a
different judge than the one presiding in this case.

                                         3